MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),                                     FILED
      this Memorandum Decision shall not be
                                                                            Mar 27 2019, 10:33 am
      regarded as precedent or cited before any
      court except for the purpose of establishing                               CLERK
                                                                             Indiana Supreme Court
                                                                                Court of Appeals
      the defense of res judicata, collateral                                     and Tax Court

      estoppel, or the law of the case.


      ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Valerie K. Boots                                         Curtis T. Hill, Jr.
      Ellen M. O’Connor                                        Attorney General of Indiana
      Marion County Public Defender Agency                     Matthew F. Kite
      – Appellate Division                                     Angela Sanchez
      Indianapolis, Indiana                                    Deputy Attorneys General
                                                               Indianapolis, Indiana


                                                IN THE
          COURT OF APPEALS OF INDIANA
      Shaquille Hollingsworth,                                 March 27, 2019
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               18A-CR-2173
              v.                                               Appeal from the Marion Superior
                                                               Court
      State of Indiana,                                        The Honorable Jeffrey L. Marchal,
      Appellee-Plaintiff.                                      Magistrate
                                                               Trial Court Cause No.
                                                               49G06-1805-F4-15382



      Mathias, Judge.


[1]   Following a bench trial in Marion Superior Court, Shaquille Hollingsworth

      (“Hollingsworth”) was convicted of Level 4 felony burglary, Level 6 felony

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2173 | March 27, 2019                 Page 1 of 7
      theft of a firearm, Class A misdemeanor carrying a handgun without a license,

      and Class A resisting law enforcement. Hollingsworth appeals and argues that

      the evidence is insufficient to support his convictions for burglary and theft.


[2]   We affirm.


                                 Facts and Procedural History

[3]   On the afternoon of May 9, 2018, Rex Stanley (“Stanley”) was watching

      television with his wife in his home in Indianapolis when he looked out of his

      window and saw two men get out of a white Dodge Durango and walk down

      the street. One of the men was wearing a gray hooded sweatshirt, and the other,

      later identified as Hollingsworth, was wearing a red shirt and carrying a black

      backpack. Stanley then sat down to watch television. A few minutes later, he

      and his wife heard dogs barking outside. Stanley looked out a window in the

      rear of his home and saw two men, who had the same appearance and clothing

      as the ones who had gotten out of the Durango, kick in the door of a

      neighboring home owned by James Allen (“Allen”). Stanley telephoned the

      police and went outside to investigate. While outside, he saw the two men

      inside his neighbor’s home. Stanley went back inside his home and later saw

      the two men reenter the white Durango and leave.


[4]   Officer Eric Snowden (“Officer Snowden”) was on patrol when he received a

      dispatch regarding the suspected burglary and soon saw a white Durango,

      which matched the description of the one seen leaving the scene, parked at a

      nearby convenience store. Officer Snowden saw two men enter the vehicle, one

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2173 | March 27, 2019   Page 2 of 7
      of whom was wearing a red shirt and had a black bookbag. After the two men

      got in the vehicle, they left the convenience store lot and drove away. Officer

      Snowden followed the Durango until backup could arrive, then pulled the

      vehicle over.


[5]   After the vehicle stopped, the two men Officer Snowden had just seen enter the

      vehicle opened the doors, got out, and ran away. Officer Snowden exited his

      patrol car, identified himself as a police officer, and ordered the men to stop to

      no avail. Officer Snowden chased the men on foot, but the two men split up as

      they fled. Officer Snowden followed the man with the red shirt and black

      bookbag, i.e., Hollingsworth.

[6]   Hollingsworth briefly evaded Officer Snowden, but a resident of a nearby home

      informed Officer Snowden that the man he had been chasing was hiding under

      a car parked in a neighboring driveway. Officer Snowden then took

      Hollingsworth into custody, but Hollingsworth no longer had the bookbag.

      Officer Snowden advised Hollingsworth of his Miranda rights and asked

      Hollingsworth about the bag. Hollingsworth claimed that he had given the

      bookbag to his brother. After Hollingsworth had been placed in a jail wagon,

      Officer Snowden searched for the bookbag. Another resident of the

      neighborhood told Officer Snowden that the bookbag was located on the roof of

      a carport1 attached to a neighboring house. Officer Snowden borrowed a ladder




      1
          Officer Snowden described the carport as a “garage,” but the photograph taken shows a carport.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2173 | March 27, 2019                       Page 3 of 7
      from a neighbor and retrieved the bookbag. When he opened the partially

      opened bag, Officer Snowden saw the barrel of a handgun and ammunition

      magazines. Evidence technician Officer Larry Giordano (“Officer Giordano”)

      arrived and took custody of the bookbag. Inside the bag, Officer Giordano

      found, among other things, two Smith and Wesson handguns and five

      ammunition magazines. Subsequent testing revealed that Hollingsworth’s

      fingerprint was on one of the ammunition magazines.


[7]   When Allen, the owner of the burglarized home, returned to his house, he saw

      that his back door was standing open, the lock was still extended, and the door

      frame was broken. Inside, the home had been ransacked, and two Smith and

      Wesson handguns and five ammunition magazines had been stolen. Allen

      identified the handguns and ammunition found in the bookbag as the ones

      missing from his home.

[8]   On May 14, 2018, the State charged Hollingsworth with Level 4 felony

      burglary, Level 6 felony theft of a firearm, Class A misdemeanor carrying a

      handgun without a license, and Class A resisting law enforcement. A bench

      trial was held on July 25, 2018, at the conclusion of which the court found

      Hollingsworth guilty as charged. At a sentencing hearing held on August 9,

      2018, the trial court declined to enter a judgment of conviction on the count of

      carrying a handgun without a license due to double jeopardy concerns. The trial

      court found the aggravators and mitigators to be in equipoise and imposed the

      advisory term of six years of incarceration on the burglary conviction, and



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2173 | March 27, 2019   Page 4 of 7
       concurrent terms of one year on the theft conviction and 180 days on the

       resisting law enforcement conviction. Hollingsworth now appeals.


                                      Discussion and Decision

[9]    Hollingsworth argues that the State failed to present evidence sufficient to

       support his convictions for burglary and theft. Our standard of review on claims

       of insufficient evidence is well settled:

               When reviewing a claim that the evidence is insufficient to
               support a conviction, we neither reweigh the evidence nor judge
               the credibility of the witnesses; instead, we respect the exclusive
               province of the trier of fact to weigh any conflicting evidence. We
               consider only the probative evidence supporting the [judgment]
               and any reasonable inferences which may be drawn from this
               evidence. We will affirm if the probative evidence and reasonable
               inferences drawn from the evidence could have allowed a
               reasonable trier of fact to find the defendant guilty beyond a
               reasonable doubt.


       Harrison v. State, 32 N.E.3d 240, 247 (Ind. Ct. App. 2015), trans. denied (citing

       McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005)).


[10]   To convict Hollingsworth of Level 4 felony burglary, the State was required to

       prove that he broke and entered into Allen’s dwelling with the intent to commit

       a felony or theft therein. See Appellant’s App. p. 19; Ind. Code § 35-43-2-1(1).

       And to convict Hollingsworth of Level 6 felony theft of a firearm, the State was

       required to prove that he knowingly exerted unauthorized control over a

       firearm belonging to Allen with the intent to deprive Allen of any part of the use



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2173 | March 27, 2019   Page 5 of 7
       or value of the firearm. See Appellant’s App. p. 19; Ind. Code § 35-43-4-

       2(a)(1)(B).

[11]   Hollingsworth does not challenge that the State established that two men broke

       into Allen’s home and stole the firearms. Instead, he argues that the State

       presented insufficient evidence to establish that he was one of the two men who

       were seen committing the burglary. We disagree.

[12]   As detailed above, Allen’s neighbor, Stanley, saw two men get out of a white

       Durango, one of whom was wearing a red shirt and carrying a bookbag. He

       later saw these two men kick in his neighbor’s door. Stanley went outside and

       saw the men rummaging around Allen’s house, and later saw them reenter the

       Durango. Shortly thereafter, Officer Snowden saw two men enter a white

       Durango, one of whom matched the description of one of the burglars, i.e., a

       red shirt and a bookbag. When Officer Snowden pulled over the Durango, the

       man in the red shirt and black bookbag ran away. Officer Snowden soon found

       Hollingsworth, wearing a red shirt, hiding underneath a car. Hollingsworth

       claimed to have given the bag he had been carrying to his brother, but the bag

       was soon found on the roof of a nearby carport. The bag contained the

       handguns and magazines stolen from Allen’s home, and Hollingsworth’s

       fingerprint was found on one of the magazines.

[13]   From these facts and circumstances, the trial court could readily conclude that

       Hollingsworth was one of the two men who exited the Durango, kicked in the

       door to Allen’s home, stole the handguns and magazines, and fled from the


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2173 | March 27, 2019   Page 6 of 7
       police. In other words, the State presented sufficient evidence to prove beyond a

       reasonable doubt that Hollingsworth broke and entered into Allen’s home with

       the intent to commit a felony or theft therein and that he knowingly exerted

       unauthorized control over Allen’s firearm with the intent to deprive him of any

       part of the use or value thereof.


                                                 Conclusion
[14]   Hollingsworth’s argument that he was not involved in the burglary and that he

       was just in the Durango as a passenger is merely a request that we consider

       facts not favorable to the trial court’s verdict, reweigh the evidence, and come

       to a conclusion other than that reached by the trial court. But this is not within

       our prerogative as an appellate court. We therefore affirm the judgment of the

       trial court.


[15]   Affirmed.


       Vaidik, C.J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2173 | March 27, 2019   Page 7 of 7